Exhibit CARDIOME PHARMA CORP. Reconciliation of Generally Accepted Accounting Principles (Expressed in thousands of Canadian dollars, except share and per share amounts) Three months ended March 31, 2009 and 2008 The Company prepares its consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”), which, as applied in these consolidated financial statements, conform in all material respects to United States generally accepted accounting principles (“U.S.
